Citation Nr: 0425487	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  98-19 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.Entitlement to a compensable initial evaluation for 
service-connected residuals of a fracture of the right thumb.

2.  Entitlement to service connection for residuals of a 
subconjunctival hemorrhage with traumatic iritis of the right 
eye.

3.  Entitlement to a compensable initial evaluation for 
residuals of a right shoulder injury.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right wrist injury.

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee injury.




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from December 1986 to December 
1996.  These claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from July 1998 and 
January 1999 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which, in pertinent part, granted service 
connection for residuals of a fracture of the left thumb, and 
assigned an initial noncompensable evaluation for that 
disability, granted service connection for residuals of a 
right shoulder injury and for residuals of a right wrist 
injury, and assigned noncompensable evaluations for each of 
those disabilities, and granted service connection for 
residuals of a left knee injury and assigned a 10 percent 
evaluation for that disability, and which denied entitlement 
to service connection for residuals of a subconjunctival 
hemorrhage with traumatic iritis of the right eye.  By a 
decision issued in April 2001, the Board denied the claims.  

The veteran appealed the Board's April 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court or 
Veterans Court).  In May 2002, the parties filed a Joint 
Motion for Remand.  By an Order issued in June 2002, the 
Court vacated the Board's denial of the veteran's claims and 
remanded the claims to the Board for readjudication.  In 
January 2003, the Board determined that it would develop the 
claims for service connection for residuals of a 
subconjunctival hemorrhage with traumatic iritis of the right 
eye and increased initial ratings for residuals of a right 
shoulder injury, residuals of a right wrist injury, and 
residuals of a left knee injury.  However, given the decision 
in Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board cannot conduct that development.  Therefore, 
these claims must now be remanded.

In January 2003, the Board denied an initial compensable 
evaluation for left thumb disability.  The veteran appealed 
the Board's January 2003 decision to the Court.  In December 
2003, the parties filed a Joint Motion for Remand.  By an 
Order issued in December 2003, the Court vacated the Board's 
denial of the veteran's claim of entitlement to a compensable 
initial evaluation for residuals of a left thumb fracture, 
and remanded the claim to the Board for readjudication.  This 
claim now returns to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The December 2003 Joint Motion for Remand, together with the 
Court's December 2003 Order granting that motion, directs 
that further medical examination of the veteran's right thumb 
be conducted, because the most recent VA examination relevant 
to that disability was conducted in March 1998.  Further 
factual development, including VA examination, therefore, is 
required.

In addition, the Joint Remand indicated that the veteran had 
not been informed of the information or evidence necessary to 
substantiate his claim, and indicated that the Board had not 
enforced the requirement that the claimant be advised as to 
which evidence VA would attempt to obtain on his behalf and 
which evidence the veteran was required to provide, as 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The May 2002 Joint Motion for Remand, together with the 
Court's June 2002 Order granting that motion, directs that 
further medical examination of the veteran's left knee, right 
wrist, and right shoulder be conducted, because the 
examination reports lacked certain information required for 
complete adjudication of the claims.  Further factual 
development, including VA examinations, is required.  In 
addition, the May 2002 Joint Motion noted specific 
considerations to be addressed as to each of the claims, 
including regulations governing functional loss, pain, and 
pain during flare-ups.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Given the decision in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Board cannot provide the notification 
required under the December 2003 Joint Motion for Remand and 
the Order of the Veterans Court, nor can the Board conduct 
the additional factual development required in the May 2002 
Joint Remand and June 2002 Order of the Court.  Therefore, 
the claims must be remanded.

During the pendency of this remand, the veteran's updated 
clinical records should also be sought.  

Accordingly, the case is REMANDED for the following actions:

1.  Notification and development actions 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) as necessary to notify 
the veteran of what information and 
evidence is required to substantiate both 
his service connection claim and his 
increased initial rating claims on 
appeal, and to notify the veteran as to 
which portion of the information and 
evidence he is responsible for and what 
information and evidence VA will assist 
him to obtain or develop should be 
conducted.  

Advise the veteran of alternative types 
of evidence that he may submit to 
establish service connection and to 
establish the severity of the service-
connected disabilities at issue, 
including records of the claimed 
disorders proximate to service, such 
records as medical examinations or 
treatment records for employment 
purposes, statements from individuals, 
co-workers, supervisors, or others who 
may have observed symptoms of a disorder 
for which service connection is claimed 
or of disability due to a disability or 
disabilities for which an increased 
initial evaluation is sought, or other 
types of relevant evidence.  In any 
event, the veteran should be specifically 
asked to provide or identify any evidence 
in his possession or which he is aware 
may be available that pertains to any 
claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any VA or non-VA 
facility at which he has been treated for 
an eye disorder or for a service-
connected disability since service or 
since his March 1998 VA examination.  
Clinical records from each treating VA or 
non-VA facility or provider identified 
should be obtained.

3.  The veteran should be afforded VA 
examination of the right thumb.  The 
claim files, including the transcript of 
the veteran's testimony at his July 1999 
personal hearing, and a copy of this 
REMAND, must be made available to the 
examiner in connection with the 
examination.  The examiner must annotate 
the examination report to reflect whether 
the claim files were in fact made 
available for review in conjunction with 
the examination and that pertinent 
documents therein were reviewed.  Any 
further indicated special studies must be 
conducted.  

The examiner should describe all symptoms 
of the veteran's right thumb disability.  
In particular, the examiner should 
describe the range of motion of the 
veteran's thumb, and provide comparison 
of that range of motion with the expected 
range of normal motion.  The examination 
report should state whether there is 
objective evidence of abnormal movement, 
instability, locking, weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, or other symptoms of 
disability, and provide an opinion as to 
how these factors result in any 
limitation of motion, use, or function, 
such as decreased ability to perform 
opposition to the fingers.  If the 
veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  A complete 
rationale for all opinions and 
conclusions reached should be set forth.

4.  The veteran should be afforded VA 
examination of the right shoulder, right 
wrist, and left knee.  The claim files, 
including the transcript of the veteran's 
testimony at his July 1999 personal 
hearing, and a copy of this REMAND, must 
be made available to examiner in 
connection with the examination.  The 
examiner must annotate the prepared 
examination report to reflect whether the 
claim files were in fact made available 
for review in conjunction with the 
examination and that pertinent documents 
therein were reviewed.  Any further 
indicated special studies must be 
conducted.  

The examiner should describe all symptoms 
of each of the veteran's service-
connected disabilities at issue.  In 
particular, the examiner should describe 
the range of motion of the veteran's 
right shoulder, right wrist, and left 
knee, and provide comparison of that 
range of motion with the expected range 
of normal motion.  The examination report 
should state whether there is objective 
evidence of abnormal movement, 
instability, locking, weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, or other symptoms of 
disability, and provide an opinion as to 
how these factors result in any 
limitation of motion, use, or function.  
If the veteran describes flare-ups of 
pain, the examiner must offer an opinion 
as to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  If the examiner is unable to offer 
an opinion as to the nature and extent of 
any additional disability during a flare-
up, that fact must be so stated.  A 
complete rationale for all opinions and 
conclusions reached should be set forth.

In particular, the examiner should state 
whether there is recurrent subluxation or 
lateral instability of the left knee, 
episodes of locking, dislocated semilunar 
cartilage, degenerative joint disease, or 
any other medical disorder or functional 
disability of the left knee.

After conducting examination as 
necessary, the examiner should render a 
current diagnosis or diagnoses which 
account for all of the veteran's symptoms 
claimed to be residuals of right 
shoulder, right wrist, or left knee 
injury.  The examination report should 
identify any objective evidence of pain 
or functional loss due to pain, including 
weakened movement, excess fatigability, 
additional limits on functional ability 
during flare-ups, or any other factor of 
disability or impairment of normal or 
expected function.   

5.  The veteran should be afforded 
ophthalmology examination of the right 
eye to determine the current nature and 
etiology of any current right eye 
disorder.  The claim files, including the 
transcript of the veteran's testimony at 
his July 1999 personal hearing, and a 
copy of this REMAND, must be made 
available to the examiner in connection 
with the examination.  The examiner must 
annotate the prepared examination report 
to reflect whether the claim files were 
in fact made available for review in 
conjunction with the examination and that 
pertinent documents therein were 
reviewed.  Any further indicated special 
studies must be conducted.  

After conducting examination as 
necessary, the examiner should render a 
current diagnosis or diagnoses which 
account for all of the veteran's right 
eye symptoms claimed to be residuals of 
subconjunctival hemorrhage with traumatic 
iritis incurred in service.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
currently diagnosed disorder or symptoms 
of right eye impairment are etiologically 
related to the in-service subconjunctival 
hemorrhage.

6.  If, after review of additional 
evidence submitted or identified 
following the notice described above, it 
is determined that additional 
development, or further VA examination, 
is required, such development should be 
conducted.  

7.  After all necessary development 
described above has been conducted, the 
veteran's claim on appeal should be 
readjudicated.  

8.  If any decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim(s) for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


